DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on August 18, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated May 18, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on August 18, 2022 has been entered. Claims 1, 12, and 20 have been amended. No new claims have been added or cancelled. Thus, claims 1–20 are pending and rejected for the reasons set forth below.


Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Various limitations found in claim 20 is interpreted under 112(f). 

Claim 20
Regarding the first limitation of claim 20, “means for receiving a user's previously-stored electronic credentials” invokes 35 U.S.C. 112(f) because it: (A) the claim limitation uses the term “means” (B) is interpreted as being modified by functional language (“for”) and (C) and is not modified by sufficient structure or acts (“receiving a user's previously-stored electronic credentials”) does not contain sufficient structure or acts. Examiner is interpreting the claim limitations as the corresponding structure, material, or act in the specification that may perform the recited function, which is found in paragraph [0149] which states: “A means for receiving a user's previously-stored electronic credentials, in various embodiments, may include one or more of an authentication module 202, a hardware device 102, a backend server 110, an interface module 206, a verification module 104, an account verification module 320, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), an HDMI or other electronic display dongle, a hardware appliance or other hardware device, other logic hardware, and/or other executable code stored on a computer readable storage medium. Other embodiments may include similar or equivalent means for receiving a user's previously-stored electronic credentials.” 

Regarding the second limitation of claim 20, “means for using the received previously-stored electronic credentials to verify an account for the user” invokes 35 U.S.C. 112(f) because it: (A) the claim limitation uses the term “means” (B) is interpreted as being modified by functional language (“for”) and (C) and is not modified by sufficient structure or acts (“using the received previously-stored electronic credentials to verify an account for the user” does not contain sufficient structure or acts). Examiner is interpreting the claim limitations as the corresponding structure, material, or act in the specification that may perform the recited function, which is found in paragraph [0150] stating: “A means for using the received electronic credentials to verify an account for the user and, in response to the account verification using the received electronic credentials failing, verifying the user's account using one or more microdeposits, in various embodiments, may include one or more of a hardware device 102, a backend server 110, an interface module 206, a verification module 104, an account verification module 320, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), an HDMI or other electronic display dongle, a hardware appliance or other hardware device, other logic hardware, and/or other executable code stored on a computer readable storage medium. Other embodiments may include similar or equivalent means for using the received electronic credentials to verify an account for the user and, in response to the account verification using the received previously-stored electronic credentials failing, verifying the user's account using one or more microdeposits.” 

Regarding the third limitation of claim 20, “means for verifying the user's account using one or more microdeposits.” invokes 35 U.S.C. 112(f) because it: (A) the claim limitation uses the term “means” (B) is interpreted as being modified by functional language (“for”) and (C) and is not modified by sufficient structure or acts (“verifying the user's account using one or more microdeposits” does not contain sufficient structure or acts). Examiner is interpreting the claim limitations as the corresponding structure, material, or act in the specification that performs the recited function, which is found in paragraph [0151] which states: “A means for identifying at least one microdeposit transaction of a user account in the aggregated transaction data and verifying the user account using information based on the microdeposit transaction, in various embodiments, may include one or more of a hardware device 102, a backend server 110, an interface module 206, a verification module 104, an account verification module 320, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), an HDMI or other electronic display dongle, a hardware appliance or other hardware device, other logic hardware, and/or other executable code stored on a computer readable storage medium. Other embodiments may include similar or equivalent means for identifying at least one microdeposit transaction of a user account in the aggregated transaction data and verifying the user account using information based on the microdeposit transaction.” 

Claim Rejections - 35 USC § 101
5. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 12–19) and a machine (claims 1–11 and 20), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a user’s electronic credentials to verify a user account and in the event of failure, verifying the user account using micro deposits into the user account by: 
receiving a request to verify a user's account from a third party;
receiving a user's previously-stored electronic credentials in response to the request to verify the user's account;
using the received previously-stored electronic credentials to attempt to log into the user’s account on behalf of the user and verify a user’s account; and
in response to the account verification using the received electronic credentials failing, verify the user's account using one or more microdeposits by:
depositing one or more amounts into the user's account;
aggregating transaction data for the user from a plurality of the user's accounts; and
verifying the user's account for the third party requesting the verification in response to determining that the one or more deposited amounts are present in the aggregated transaction data.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving a user’s electronic credentials to verify a user account and in the event of failure, verifying the user account using micro deposits into the user account).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “processor,” and “memory” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0035] of the specification). Independent claims 12 and 20 are nearly identical to independent claim 1 and so the analysis for claim 1 also applies to claims 12 and 20. 
Dependent claims 2–11 and 13–19 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 13 are substantially similarly and both recite limitations that further define the abstract idea noted in claim 1 as it describes the user’s account being verified upon successful login using the user’s electronic credentials. Dependent claims 3 and 14 are substantially similar and recite limitations that further define the abstract idea noted in claim 1 as it describes that the microdeposits are deposits into the user’s account and confirming this amount. Dependent claims 4 and 15 have substantially similar limitations that further define the abstract idea noted in claim 1 as it describes the electronic credentials being received at a server and account information being received in response to successful login of the user and that the account information is the account number and routing number. Dependent claims 5 and 16 have substantially similar limitations that further define the abstract idea noted in claim 1 as it describes verifying account information using a voided check and the image information extracted from it. Dependent claims 6 and 17 have substantially similar limitations that further define the abstract idea noted in claim 1 as it verifying the user’s account without requesting additional information if the verification fails. Dependent claims 7 and 18 have substantially similar limitations that further define the abstract idea noted in claim 1 as it describes if the account verification fails from the electronic credentials being requested, then the request for account information using one or more microdeposits. Dependent claim 8 recites limitations that further define the abstract idea noted in claim 1 as it describes what the characteristics of the user’s account are that are to be verified such as a user’s account status, contents of the account, capability of the account, a subscription level associated with the account, a number of posts associated with the account, a most recent post associated with the account, and a number of friends and/or followers associated with the account. Dependent claims 9 and 19 have substantially similar limitations that further define the abstract idea noted in claim 1 as it describes if providing one or more reports associated with verification of the user’s account and provided it to the user and/or third-party entity that requesting verification. Dependent claim 10 recites limitations that further define the abstract idea noted in claim 1 as it describes that the reports indicate whether the account was successfully verified, whether the credentials were used for verification, and whether the microdeposits were used to verify. Dependent claim 11 recites limitations that further define the abstract idea noted in claim 1 as it describes the various ways the reports are provided such as by using a graphical user interface of a device, an email, a text message, and a push notification. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
7.  Applicant’s arguments filed on August 18, 2022 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that the claims are “not directed to an abstract idea.” (See Applicant’s Arguments, p. 11). However, the use of microdeposits to verify a user’s account is a commercial transaction. Hence, the claims are directed to an abstract idea.  
Applicant also argues that “claimed solution is integrated into a practical application.” (See Applicant’s Arguments, p. 11). However, the identified abstract idea to which the claims are directed do not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). No specialized hardware or software is being used here to carry out the functions recited in the claim limitations. Therefore, the claims are not integrated into a practical application. Finally, contrary to the Applicant’s contention, the claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved. The aggregation of data and the transfer of funds (via microdeposit into a user’s account) is not a technological improvement. 
Therefore, the rejection under 35 U.S.C. §101 is maintained. 

Prior Art Not Relied Upon
7. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Malhotra et al. (U.S. Pub. No. 2015/0269701) teaches a system and method of transmitting identity verification information to a merchant including receiving an account identifier from a user in response to interacting with a merchant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The Examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696